351 F.3d 957
M.L., a minor; C.D. and S.L., his parents, Petitioners-Appellants,v.FEDERAL WAY SCHOOL DISTRICT; Washington Superintendent of Public Instruction, Respondents-Appellees.
No. 02-35547.
United States Court of Appeals, Ninth Circuit.
Filed December 10, 2003.

James E. Lobsenz, Esq., Carney Badley Smith & Spellman, P.S., Seattle, WA, for Petitioners-Appellants.
Christopher L. Hirst, Preston Gates & Ellis LLP, James J. Dionne, Esq., Dionne & Rorick, Seattle, WA, for Respondents-Appellees.
Before: Arthur L. ALARCÓN, Ronald M. GOULD, and Richard R. CLIFTON, Circuit Judges.
ORDER
PER CURIAM.


1
The court's September 2, 2003 opinion in this matter is WITHDRAWN.